

Exhibit 10.52
 
CITIGROUP INC.
2010 KEY RISK EMPLOYEE PLAN
 
PURPOSE
 
     The purpose of the Plan is to (i) incentivize key risk employees to
contribute to the Company’s long-term profitability by ensuring that the
Company’s risk profile is properly aligned with its long-term strategies,
objectives and risk appetite, thereby aligning its interests with those of the
Company’s shareholders and other stakeholders, (ii) attract and retain key risk
employees by providing a competitive compensation opportunity that is consistent
with the Company’s policies with respect to the remuneration of risk personnel
and (iii) reward key risk employees for their efforts to ensure that the Company
maintains appropriate risk policies and procedures that will assist the Company
in managing risk in accordance with applicable regulatory requirements.
 
ARTICLE I
 
DEFINITIONS
 
     Except as otherwise defined in a Participant’s Award Agreement, as used in
the Plan and the Award Agreements, the following terms have the following
meanings:
 
     “Acceleration Event” means, as applicable, (i) termination of a
Participant’s employment with the Company and the Affiliated Employers due to
such Participant’s death, Disability or Qualifying Termination or (ii) the
occurrence of a Qualifying Transaction with respect to the Affiliated Employer
that employs a Participant.
 
     “Account” means a bookkeeping account maintained on the books and records
of the Company to record the value of a Participant’s Award under the Plan and
is established only for such purposes and not to segregate assets or to identify
assets that may be used to make payments hereunder.
 
     “Account Balance” means the amount reflected on the books and records of
the Company as the value of a Participant’s Account at any date of
determination, as determined in accordance with the Plan.
 
     “Affiliated Employer” means any company or other entity that is related to
the Company as a member of a controlled group of corporations in accordance with
Treasury Regulation Section 1.409A-1(h)(3).
 
     “Award” means a Participant’s opportunity to receive a payment under the
Plan in an amount determined by the Committee in its discretion.
 
     “Award Date” means the date on which the Committee grants an Award with
respect to a Participant.
 

--------------------------------------------------------------------------------

 

     “Award Agreement” means a written or electronic document setting forth
individualized information relating to a Participant’s Award under the Plan. The
Committee may require a Participant to sign an Award Agreement as a condition to
participation in the Plan.
 
     “Bona Fide Leave” means a “bona fide leave of absence” from the Company and
the Affiliated Employers as defined in Treasury Regulation Section
1.409A-1(h)(1)(i).
 
     “Code” means the Internal Revenue Code of 1986, as amended.
 
     “Company” means Citigroup Inc., a Delaware corporation.
 
     “Committee” means the Personnel and Compensation Committee of the Company’s
Board of Directors.
 
     “Disability” means, with respect to a Participant who is (i) a U.S.
taxpayer, that such Participant has been determined to be totally disabled by
the Social Security Administration, or (ii) not a U.S. taxpayer, that such
Participant (A) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months or (B) by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Affiliated Employer
that employs such Participant.
 
          “Gross Misconduct” means a Participant’s engaging in any conduct that
(i) is in competition with the business operations of the Company or any
Affiliated Employer, (ii) breaches any obligation that such Participant owes to
the Company or any Affiliated Employer or such Participant’s duty of loyalty to
the Company or any Affiliated Employer, (iii) is materially injurious to the
Company or any Affiliated Employer, monetarily or otherwise, or (iv) is
otherwise determined by the Committee, in its sole discretion, to constitute
Gross Misconduct.
 
     “Involuntary Retirement” means the termination of a Participant’s
employment with the Company and the Affiliated Employers by the Company or any
Affiliated Employer (other than due to such Participant’s Gross Misconduct,
death or Disability) on or following the later of January 1, 2011 and the date
on which such Participant is at least age 65 and the sum of such Participant’s
age and full completed years of service with the Company and the Affiliated
Employers equals at least 75.
 
     “Notional Interest Rate” means the 90-day, U.S. dollar-based London
Interbank Offered Rate (LIBOR), compounded on a monthly basis.
 
     “Personal Leave” means a Bona Fide Leave that is a personal leave of
absence that is approved by management of a Participant’s business unit in
accordance with the leave of absence policies applicable to such Participant.
 
2
 

--------------------------------------------------------------------------------

 

     “Plan” means this 2010 Citigroup Inc. Key Risk Employee Plan, as amended
from time to time.
 
     “Qualifying Termination” means the termination of a Participant’s
employment with the Company and the Affiliated Employers by the Company or any
Affiliated Employer (other than due to such Participant’s Gross Misconduct,
death, Disability or Involuntary Retirement) in connection with (i) a sale or
other disposition of assets comprising the business unit to which such
Participant provides substantial services or (ii) the transfer to an external
service provider of such Participant’s job function in connection with the
Company’s or such Affiliated Employer’s entering into a services agreement with
such external service provider; provided, however, such termination shall not
constitute a Qualifying Termination if it occurs following such Participant’s
rejection of an employment opportunity with the acquirer of such assets or such
external service provider, as applicable, on terms that the Company determines
are comparable to the terms of such Participant’s employment with the Company
and the Affiliated Employers. For the avoidance of doubt, if a Participant’s
employment with the Company and the Affiliated Employers terminates under the
circumstances described in clause (i) or (ii) (other than due to such
Participant’s Gross Misconduct, death or Disability) on or following the later
of January 1, 2011 and the date on which such Participant is at least age 65 and
the sum of such Participant’s age and full completed years of service with the
Company and the Affiliated Employers equals at least 75, such termination shall
constitute an Involuntary Retirement and shall not constitute a Qualifying
Termination.
 
     “Qualifying Transaction” with respect to a Participant who is employed by
any Affiliated Employer means the Company’s ceasing to control or own a
significant equity interest in such Affiliated Employer due to the sale or other
disposition of the stock or other equity interest of such Affiliated Employer;
provided, however, if such Participant is a U.S. taxpayer, such sale or
disposition shall not constitute a Qualifying Transaction unless such sale or
disposition also constitutes a “change in control event” as defined in Section
409A of the Code and the regulations thereunder.
 
     “Retirement” means an Involuntary Retirement or a Voluntary Retirement, as
applicable.
 
     “Significant Competitor” means any company or other entity that is
designated by the Committee as a significant competitor of the Company or any
Affiliated Employer and that is included on a list of significant competitors
for purposes of the Company’s Capital Accumulation Program that will be made
available to the Participants, as the same may be updated by the Committee from
time to time. If a Participant’s employment with the Company and the Affiliated
Employers has terminated, a “Significant Competitor” means a company or other
entity included on such list as in effect at the time of such termination.
 
     “Statutory Leave” means a Bona Fide Leave that is approved by management of
a Participant’s business unit, is provided by applicable law and is taken in
accordance with such law and applicable Company policy.
 
3
 

--------------------------------------------------------------------------------

 

     “Voluntary Retirement” means the termination of a Participant’s employment
with the Company and the Affiliated Employers by such Participant (other than
due to such Participant’s death or Disability) on or following the later of
January 1, 2011 and the date on which such Participant is at least age 65 and
the sum of such Participant’s age and full completed years of service with the
Company and the Affiliated Employers equals at least 75; provided that during
the period from the date of such termination through January 20, 2014 such
Participant (i) is not employed by a Significant Competitor and (ii) does not,
directly or indirectly, (A) hire any employee of the Company or any Affiliated
Employer or (B) solicit, induce or otherwise encourage any person to leave the
employment of the Company or any Affiliated Employer.
 
ARTICLE II

PARTICIPATION
 
Section 2.01 Eligible Employees. The Committee shall select those key employees
of the Independent Risk function of the Company and the Affiliated Employers who
are eligible to receive Awards under the Plan; provided, however, no employee
shall be eligible to receive an Award under the Plan if the Committee determines
that such Award would cause the Company or any Affiliated Employer to violate
any legal, regulatory or governmental requirement to which the Company or any
Affiliated Employer is subject or any agreement entered into between the Company
or any Affiliated Employee and any governmental agency.
 
Section 2.02 Participation Outside of the United States. With respect to
Participants who are foreign nationals or who reside outside of the United
States, the Committee may provide for such special terms and conditions,
including, without limitation, substitutes for Awards, as the Committee may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom. The Committee may approve any supplements to, or amendments,
restatements or alternative versions of, the Plan as it may consider necessary
or appropriate for the purposes of this Section 2.02 without thereby affecting
the terms of the Plan as in effect for any other purpose; provided that no such
supplements, amendments, restatements or alternative versions shall include any
provisions that are inconsistent with the intent and purpose of the Plan, as
then in effect.
 
4
 

--------------------------------------------------------------------------------

 

ARTICLE III
 
AWARDS
 
Section 3.01 Awards. Subject to Articles V and VI, each Participant shall be
entitled to payment(s), if any, in respect of such Participant’s Award in the
amount(s) determined in accordance with this Article III. An Award granted to a
Participant who resides outside the United States will be denominated in the
currency of the country in which such Participant resides on the Award Date;
provided that an Award granted to any Participant who is a Citigroup Expatriate
shall be denominated in the currency of the country in which such Participant’s
compensation is tax-equalized.
 
     (a) Initial Payment. Such Participant shall be entitled to a payment, paid
after January 20, 2013 but in no event later than March 15, 2013, in an amount
equal to two-thirds of Participant’s Account Balance, determined as of January
20, 2013.
 
     (b) Subsequent Payment. Such Participant shall be entitled to a payment,
paid after January 20, 2014 but in no event later than March 15, 2014, in an
amount equal to Participant’s Account Balance, determined as January 20, 2014.
 
ARTICLE IV
 
ACCOUNTS
 
Section 4.01 Maintenance of Accounts. The Company will maintain an Account on
its books and records for each Participant. Subject to Section 4.03, the Account
will be a book entry credit reflecting a Participant’s Award and will
periodically be credited with the Notional Interest Rate attributable to such
Award commencing on the first business day of the month after the Award Date. A
Participant’s Account will be charged with distributions to the Participant or
the Participant’s estate. Notwithstanding any provision of this Plan to the
contrary, the Committee may, in its sole discretion, alter, modify, eliminate or
replace any notional rate of return, including the Notional Interest Rate,
credited to a Participant’s Account under the Plan.
 
Section 4.02 Account Statements. Each Participant shall receive a written or
electronic statement (at least annually) of his or her Account Balance;
provided, that if a Participant is able to access his or her Account Balance
through the Company’s (or a third party vendor’s) website, there shall be no
obligation to provide such Participant with a written or electronic statement of
his or her Account Balance.
 
Section 4.03 Prorated Return Credited to Account. Notwithstanding Section 4.01,
for purposes of Sections 6.02 and 6.03, the Participant’s Account shall not be
credited with any notional rate of return, including the Notional Interest Rate,
prior to the date payment is triggered in accordance with Section 6.02 or 6.03.
In the event a Participant is entitled to a distribution pursuant to Section
6.02 or 6.03, the notional rate of return, including the Notional Interest Rate,
credited to the Participant’s Account shall be credited to the prorated Account
Balance of the Participant from the first business day of the month after the
Award Date through the date a distribution is triggered pursuant to Section 6.02
or 6.03.
 
5
 

--------------------------------------------------------------------------------

 

ARTICLE V
 
PAYMENT OF AWARDS
 
Section 5.01 Form of Payment. All payments under the Plan will be made in cash
in the currency of the country in which the Participant resides at the time of
payment and such payment shall be made in accordance with the foreign currency
exchange rate in effect at the time of payment as determined by the Company;
provided, however, if such Participant is a Citigroup Expatriate, the Award
shall be paid in the currency of the country in which such Participant’s
compensation is tax-equalized. Notwithstanding the foregoing, the Committee in
its sole discretion may determine to provide any payment with respect to an
Award in unrestricted shares of the Company’s common stock; provided that any
such fractional share will be paid in cash. Any such shares used for such
payment shall be (i) issued under the Company’s 2009 Stock Incentive Plan, as
amended from time to time, or, if determined by the Committee in its sole
discretion, any other shareholder-approved plan of the Company that provides for
such payment and (ii) valued at a fair market value at the time of such payment
as determined by the Committee in its sole discretion.
 
Section 5.02 Taxes and Withholding. As a condition to any payment under the
Plan, the Company may require a Participant to pay such sum to the Company as
may be necessary to discharge the Company’s obligations with respect to any
taxes, assessments or other governmental charges, whether of the United States
or any other jurisdiction, imposed on property or income received by such
Participant hereunder. Alternatively, the Company may deduct or withhold such
sum from any payment to such Participant, whether such payment is made pursuant
to the Plan or otherwise.
 
ARTICLE VI
 
TERMINATION OF EMPLOYMENT; QUALIFYING TRANSACTION
FORFEITURE OR REDUCTION OF PAYMENTS
 
Section 6.01 Termination Generally. Subject to this Article VI, on termination
of a Participant’s employment with the Company and the Affiliated Employers
prior to (i) January 20, 2013, with respect to the payment described in Section
3.01(a), or (ii) January 20, 2014, with respect to the payment described in
Section 3.01(b), such Participant shall not be entitled to any payment under the
Plan.
 
Section 6.02 Death, Disability, Qualifying Termination or Qualifying
Transaction. On an Acceleration Event with respect to a Participant, such
Participant shall be entitled to a prorated payment which shall be determined by
assuming that the portion of Participant’s Account Balance that would have
otherwise been paid in accordance with Section 3.01(a) and Section 3.01(b) are
separate awards under the Plan, and each separate award shall be multiplied by a
fraction, the numerator of which is equal to the number of days in the period
commencing on the Award Date and ending on the date of the Acceleration Event,
and the denominator of which is the period commencing on the Award Date and
ending on (i) January 20, 2013, which respect to the portion of Participant’s
Account Balance that would have otherwise been paid in accordance with Section
3.01(a), and (ii) January 20, 2014, with respect to the portion of Participant’s
Account Balance that would have otherwise been paid in accordance with Section
3.01(b), and such prorated payment shall be made as soon as is administratively
practicable after the date of the Acceleration Event. 
 
6
 

--------------------------------------------------------------------------------

 

Section 6.03 Retirement. If Participant’s Retirement occurs on or prior to
January 20, 2013, such Participant shall be entitled to a prorated payment which
shall be determined by assuming that the portion of Participant’s Account
Balance that would have otherwise been paid in accordance with Section 3.01(a)
and Section 3.01(b) are separate awards under the Plan, and each separate award
shall be multiplied by a fraction, the numerator of which is equal to the number
of days in the period commencing on the Award Date and ending on the date of
Participant’s Retirement, and the denominator of which is the period commencing
on the Award Date and ending on (i) January 20, 2013, which respect to the
portion of Participant’s Account Balance that would have otherwise been paid in
accordance with Section 3.01(a), and (ii) January 20, 2014, with respect to the
portion of Participant’s Account Balance that would have otherwise been paid in
accordance with Section 3.01(b), and such prorated payment shall be made to
Participant as soon as is administratively practicable after January 20, 2013
but in no event later than March 15, 2013. If Participant’s Retirement occurs
after January 20, 2013, Participant shall be entitled to a prorated payment in
an amount equal to Participant’s Account Balance, determined as of the date of
Participant’s Retirement, multiplied by a fraction, the numerator of which is
equal to the number of days in the period commencing on the Award Date and
ending on the date of Participant’s Retirement, and the denominator of which is
the period commencing on the Award Date and ending on January 20, 2014, and such
prorated payment shall be made to Participant as soon as is administratively
practicable after January 20, 2014 but in no event later than March 15, 2014.
Notwithstanding the foregoing, if such Retirement is a Voluntary Retirement,
then if at any time during the period from the date of such Retirement through
January 20, 2014, such Participant (i) is employed by a Significant Competitor
or (ii) directly or indirectly (A) hires any employee of the Company or any
Affiliated Employer or (B) solicits, induces or otherwise encourages any person
to leave the employment of the Company or any Affiliated Employer, such
Participant shall not be entitled to any unpaid amount under the Plan.
 
Section 6.04 Approved Leave of Absence. If prior to January 20, 2014 a
Participant commences a Bona Fide Leave that is a:
 
     (a) Personal Leave, such Participant’s Award will be treated as if such
Participant’s employment with the Company and the Affiliated Employers had not
been interrupted by such leave; provided, however, if such Participant does not
return to active work within six months after the commencement of such leave,
Participant’s Award will be forfeited and Participant shall not be entitled to
any payment under the Plan; or
 
7
 

--------------------------------------------------------------------------------

 

     (b) Statutory Leave, such Participant’s Award will be treated as if such
Participant’s employment with the Company and the Affiliated Employers had not
been interrupted by such leave; provided, however, if such leave is followed
without interruption by a Personal Leave and such Participant does not return to
active work within six months after the commencement of such Statutory Leave,
such Participant shall not be entitled to any payment under the Plan.
Notwithstanding the foregoing, if, prior to January 20, 2014 and at a time that
a Participant is on a Bona Fide Leave, an Acceleration Event occurs with respect
to such Participant or such Participant’s employment terminates due to
Retirement, such Participant shall be entitled to payments, if any, under the
Plan in accordance with Section 6.02 or 6.03, as applicable.
 
Section 6.05 Forfeiture or Reduction of Payments. Notwithstanding anything to
the contrary herein, without limiting the proviso in Section 2.01, amounts
payable under the Plan are subject to forfeiture or reduction under the
circumstances specified in this Section 6.05.
 
     (a) Gross Misconduct. Without limiting Section 6.01, on termination of a
Participant’s employment with the Company and the Affiliated Employers due to
such Participant’s Gross Misconduct, such Participant shall not be entitled to
any unpaid amount under the Plan.
 
     (b) Inaccurate Statements, Criteria or Information; Violation of Risk
Limits. If the Committee determines that a Participant (i) received a payment
under the Plan based on materially inaccurate financial statements (including,
but not limited to, statements of earnings, revenues or gains) or any other
materially inaccurate performance metric criteria, (ii) knowingly engaged in
providing inaccurate information (including such Participant’s knowingly failing
to timely correct inaccurate information) relating to financial statements or
performance metrics or (iii) materially violated any risk limits established by
senior management, a business head and/or risk management, or any balance sheet
or working capital guidance provided by a business head, such Participant shall
not be entitled to any unpaid amount under the Plan.
 
     (c) Misconduct or Error; Downturn in Performance or Failure of Risk
Management. If the Committee determines that, with respect to a Participant who
is subject to any applicable non-U.S. legal, regulatory or governmental
requirement, direction, supervisory comment, guidance or promulgation, (i) there
is reasonable evidence that such Participant engaged in misconduct or committed
material error, in either case in connection with his or her employment, or (ii)
the Company has suffered a material downturn in its financial performance or a
material failure of risk management, the Committee in its sole discretion may
determine that such Participant shall not be entitled to any unpaid amount under
the Plan or that any such amount shall be reduced.
 
8
 

--------------------------------------------------------------------------------

 

     (d) Compliance with Regulatory Requirements. Payment or accrual of any
portion of an Award will be subject to any limitations, adjustments or clawback
provisions applicable to such Participant to the extent required under (i) the
Emergency Economic Stabilization Act of 2008, as amended, and any applicable
rules or regulations thereunder, (ii) any agreement entered into between the
Company and the United States Treasury Department in connection with the
Company’s participation in the Troubled Asset Relief Program or the Exchange
Agreement dated June 9, 2009 between the Company and the United States Treasury
Department or (iii) any policy implemented at any time by the Company in its
discretion to (A) comply with any other legal, regulatory or governmental
requirements, directions, supervisory comments, guidance or promulgations
specifically including but not limited to guidance on remuneration practices or
sound incentive compensation practices promulgated by the Federal Reserve Board,
the Federal Deposit Insurance Corporation or any other applicable U.S. or
non-U.S. bank supervisory or governmental agency or authority, (B) comply with
the listing requirements of any stock exchange on which the Company’s common
stock is traded or (C) comply with or enable the Company to qualify for any
government loan, subsidy, investment or other program.
 
9
 

--------------------------------------------------------------------------------

 

ARTICLE VII
 
NON-TRANSFERABILITY
 
Section 7.01 Non-Transferability.
 
     (a) No benefit under the Plan shall be subject in any manner to alienation,
sale, transfer, assignment, pledge or encumbrance, other than by will or the
laws of descent and distribution. Any attempt to violate the foregoing
prohibition shall be void.
 
     (b) In the event of a Participant’s death, any payments due under the Plan
shall be made to such Participant’s estate. Payment to the executors or
administrators of the estate of a Participant may be conditioned on the delivery
to the Company of such tax waivers, letters testamentary and other documents as
the Committee may reasonably request.
 
ARTICLE VIII
 
ADMINISTRATION
 
Section 8.01 Plan Administrator.
 
     (a) To the extent permitted by applicable law and the rules of the New York
Stock Exchange, the Committee hereby delegates to the Senior Human Resources
Officer of the Company or his or her delegate its authority over the
administration of the Plan, which delegation the Committee may revoke in whole
or in part at any time. The Committee shall have discretionary authority to
interpret the Plan, to make all legal and factual determinations and to
determine all questions arising in the administration of the Plan, including
without limitation the reconciliation of any inconsistent provisions, the
resolution of ambiguities, the correction of any defects, and the supplying of
omissions. Each interpretation, determination or other action made or taken
pursuant to the Plan or any Award Agreement by the Committee shall be final and
binding on all persons.
 
     (b) The Company shall enter into an Award Agreement with each Participant
in a form approved by the Committee, which shall contain terms consistent with
the Plan and such other terms, including without limitation representations and
warranties by such Participant, as the Committee considers advisable or
appropriate. Notwithstanding anything to the contrary herein, the Committee may
include in an Award Agreement with a Participant one or more terms that are
different from the corresponding term(s) of the Plan and, if so, such term(s) of
such Award Agreement shall control with respect to such Participant’s Award.
 
Section 8.02 Indemnification. The members of the Committee and its delegates,
including any employee with responsibilities relating to the administration of
the Plan, shall be entitled to indemnification and reimbursement from the
Company, to the extent permitted by applicable law and the by-laws and policies
of the Company.
 
10
 

--------------------------------------------------------------------------------

 

ARTICLE IX
 
AMENDMENT AND TERMINATION
 
Section 9.01 Right to Amend or Terminate the Plan and Awards. The Committee may,
in its sole discretion, modify, amend, terminate or suspend the Plan or any
Award at any time, which modification, amendment, termination or suspension
shall not require the consent of the affected Participants and which may be made
irrespective of whether it could result in adverse tax consequences to any
Participant; provided that with respect to a Participant who is a U.S. taxpayer
the Committee shall not modify or amend such Participant’s Award in a manner
that would give rise to adverse tax consequences under Section 409A of the Code
unless such modification or amendment is undertaken in accordance with Section
6.05(d). No termination of the Plan or any Award Agreement will give rise to a
claim of constructive termination of employment by any Participant.
 
ARTICLE X
 
GENERAL PROVISIONS
 
Section 10.01 Unfunded Status of the Plan. Unless otherwise determined by the
Committee, the Plan shall be unfunded and shall not create (or be construed to
create) a trust or a separate fund or funds. The Plan shall not establish any
fiduciary relationship between the Company or any Affiliated Employer and any
Participant or other person. To the extent that any Participant holds any rights
by virtue of an Award, such rights shall constitute general unsecured
liabilities of the Company.
 
Section 10.02 No Right to Continued Employment. Neither the Plan, nor any Award
Agreement, nor any action taken or omitted to be taken pursuant to or in
connection with the Plan or any Award Agreement shall be deemed to (a) create or
confer on a Participant any right to be retained in the employ of the Company or
any Affiliated Employer, (b) interfere with or to limit in any way the right of
the Company or any Affiliated Employer to terminate the employment of a
Participant at any time or (c) confer on a Participant any right or entitlement
to compensation in any specific amount for any future year. In addition,
selection of an individual as a Participant shall not be deemed to create or
confer on such Participant any right to participate in the Plan, or in any
similar plan or program that may be established by the Company, in respect of
any future year. Any Award granted to a Participant under the Plan shall not be
deemed a part of such Participant’s regular, recurring compensation for purposes
of calculating payments or benefits from any benefit plan or severance program
of the Company or any Affiliated Employer unless specifically provided for under
such plan or program.
 
Section 10.03 Offset Rights. Notwithstanding anything to the contrary herein,
the Company may, if the Committee in its sole discretion shall determine, offset
any amounts that a Participant may owe to the Company or any Affiliated Employer
against any payment that would have otherwise been made to such Participant
under the Plan, but only to the extent that such offset will not cause any tax
or interest to become due pursuant to Section 409A or 457A of the Code.
 
11
 

--------------------------------------------------------------------------------

 

Section 10.04 Code Sections 409A and 457A.
 
     (a) Notwithstanding anything to the contrary herein or in any applicable
Award Agreement, all payments due hereunder and thereunder are intended to
comply with Sections 409A and 457A of the Code and the guidance issued
thereunder, and the Plan and any applicable Award Agreement shall be construed
accordingly.
 
     (b) Notwithstanding the foregoing, if a Participant is a “specified
employee” (as defined in Section 409A) at the time of his or her “separation
from service” (as defined in Treasury Regulation Section 1.409A-1(h)), any
payment(s) with respect to any Award subject to Section 409A of the Code to
which such Participant would otherwise be entitled by reason of such separation
from service shall be made on the date that is six months after such separation
from service (or, if earlier, the date of such Participant’s death). All
payments to a Participant under the Plan that have been delayed pursuant to this
Section 10.04(b) shall be paid to such Participant in a lump sum (subject to
Section 4.01, without interest, dividends, dividend equivalents or any
compensation for any loss in market value or otherwise which occurs during the
period of such delay).
 
     (c) Each Participant or his or her estate, as the case may be, is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or for the account of such Participant in connection with the Plan
(including without limitation any taxes and interest under Section 409A or 457A
of the Code), and the Company shall have no obligation to indemnify or otherwise
hold such Participant or his or her estate harmless from any or all of such
taxes or penalties.
 
Section 10.05 Successors and Assigns. The Plan and a Participant’s Award
Agreement shall be binding on all successors and assigns of such Participant,
including, without limitation, the estate of such Participant and the executor,
administrator or trustee of such estate, or any receiver or trustee in
bankruptcy or representative of such Participant’s creditors.
 
Section 10.06 Governing Law; Arbitration. The Plan and each Award Agreement
entered into with a Participant shall be subject to and construed in accordance
with the laws of the State of New York, without regard to any conflicts or
choice of law rule or principle that might otherwise refer the interpretation of
the Award to the substantive law of another jurisdiction. All disputes under the
Plan shall be subject to final and binding arbitration in accordance with the
Company’s arbitration policy.
 
Section 10.07 Construction. The headings in the Plan have been inserted for
convenience of reference only and are to be ignored in any construction of any
provision hereof. Use of one gender includes the other, and the singular and
plural include each other.
 
12
 

--------------------------------------------------------------------------------